Citation Nr: 0200429	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's 
application to reopen the claim of entitlement to service 
connection for schizophrenia.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Entitlement to service connection for a schizophrenic 
disorder was denied in a June 1973 rating decision.  The 
veteran was notified of that decision and he did not perfect 
an appeal of this denial.

3.  Evidence received since the June 1973 rating decision is 
cumulative and redundant, and, when viewed in conjunction 
with the evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the case. 


CONCLUSIONS OF LAW

1.  A June 1973 rating decision that denied the veteran's 
entitlement to service connection for a schizophrenic 
disorder is final.  38 U.S.C.A. §§ 1110, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 (2001).

2.  Evidence submitted since the June 1973 RO rating decision 
is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, " [n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.  

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  In the June 2001 statement of the case the 
veteran was notified of the laws and regulations pertinent to 
his claim and advised of what was required to reopen a prior 
final decision.  In addition, the RO has obtained all 
treatment records identified by the veteran that could 
support his claim.  The Board is satisfied that the factual 
development in this case reflected in the record indicates no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

New and Material Evidence

The veteran's initial claim of service connection for a 
schizophrenic disorder was denied by the RO in June 1973 
rating decision on the basis that his schizophrenia existed 
prior to service and that there was no evidence of 
aggravation in service.  A notice of disagreement was 
received by the RO in August 1973; however, the veteran's 
appeal was not perfected and the decision became final.  
38 C.F.R. § 19.153 (1973).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the May 1996 
rating decision.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990);  Evans v. Brown, 9 Vet. App. 273 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence considered by the RO at the time of the June 
1973 rating decision consisted of service medical records.  
These records show that the veteran was hospitalized in 
February 1973 at the U.S. Kenner Army hospital shortly after 
being accused of attempting to steal a car.  He stated that 
at age six he had an imaginary friend who began gaining too 
much control over his thoughts by the time he was thirteen.  
He also stated he had two prior hospitalizations, the first 
was when he was thirteen.  The diagnoses were psychosis, 
schizophrenic reaction, and history of drug abuse.  He was 
then transferred to the Valley Forge General Hospital that 
same month where he provided a similar history.  The 
diagnosis was chronic schizophrenia, undifferentiated type, 
manifested by delusions, hallucinations and a thinking 
disorder.  It was recommended that he be medically discharged 
and transferred to a VA Hospital.  There was no indication in 
the record that this was accomplished.

Evidence submitted since the June 1973 rating decision 
consists of Coatesville VA Medical Center (VAMC) records 
dated from November 1986 to May 1987, Philadelphia VAMC 
records dated from December 1992 to March 1993 and from 
August 1999 to May 2000, and Coatesville VAMC records dated 
from September 1999 to August 2000.

The records obtained from the Coatesville and Philadelphia 
VAMCs are primarily comprised of inpatient treatment, group 
therapy, and assessment notes.  They contain a record of the 
veteran's complaints, symptoms, medication, and behavior that 
observed by medical staff.  Diagnoses were consistent with 
his schizophrenia and history of drug and alcohol abuse.

While this evidence is new, it is also cumulative because it 
merely provides additional evidence of the existence of a 
schizophrenic disorder.  A diagnosis of the veteran's 
disorder has been established and is not in question.  
Earlier evidence of the veteran's disorder was already 
considered at the time of the June 1973 rating decision.  
Evidence that is cumulative is not found to be material 
because it does not bear directly or substantially on the 
matter under consideration since it does not provide any 
evidence that addresses any of the evidentiary deficiencies 
of the prior claim.  In particular, they have no bearing as 
to the origin of the veteran's disorder, whether its onset 
was in service or aggravated by it.

In sum, when each piece of evidence is viewed separately and 
as a whole, it does not contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.

Having determined that new and material evidence has not been 
added to the record since June 1973, the veteran's 
application to reopen the claim for service connection for a 
schizophrenic disorder is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of entitlement to service 
connection for schizophrenia is denied as new and material 
evidence has not been submitted.  


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

